DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on April 26, 2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2021 has been entered. Claims 1, 7, 10, 16, and 19 have been amended. Claims 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The previously pending objection to the specification is withdrawn in response to Applicant’s claim amendments.
The previously pending rejections under 35 U.S.C. § 112 are withdrawn in response to Applicant’s claim amendments.
Response to Arguments
Applicant's arguments filed April 13, 2021 have been fully considered but they are not persuasive.
Regarding the rejection under 35 U.S.C. § 101, Applicant submits that the use of a user’s dynamic location to assign a task presents a practical application (page 14 of Applicant’s response). At present, the claims refer to dynamic location information and 
The arguments regarding the rejection under 35 U.S.C. § 103 are deemed to be moot since new grounds of rejection are applied below, responsive to Applicant’s claim amendments.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claims fall within at least one of the four categories of patent eligible subject matter.  The claimed invention is directed to “a personalized task ranking system based on task context and user attributes” (Spec: ¶ 1) without significantly more.

Step
Analysis
1: Statutory Category?
Yes – Process (claims 1-9), Article of Manufacture (claims 10-18), Apparatus (claims 19-20)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims generate a task list, receive requests from users, identify attributes associated with each of the users, identify relevance conditions corresponding to tasks in the task list, define the relevance conditions at design time for each of the tasks and describe a relationship between the context attributes and user attributes, evaluate relevance conditions for each task and the user attributes of the users, generate relevance scores for each task based on the evaluating for each user, transmit a subset of tasks and relevance score to each respective user, identify location information, and details thereof. These details exemplify the abstract idea(s) of a mental process (since the details include 

No – The process claims include a workflow management system, interfaces, and a client devices. The article of manufacture claims include a non-transitory computer-readable medium, computer-readable instructions executable by a computer in conjunction with a workflow management system, interfaces, and client devices. The apparatus claims include a workflow management system comprising an authentication engine, a relevance score engine, a task list instance generator, at least one processor, and a memory. The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment. The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s). Simply implementing the abstract idea(s) on a general purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general purpose processing elements and other generic components (Spec: ¶¶ 19-27, 30, 43-49, 70).
The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity.
The claims refer to dynamic location information and Applicant’s Specification categorizes data as static or dynamic and GPS coordinates are an example of dynamic location information (Spec: ¶ 31). As claimed, the GPS location data is simply gathered and considered in further evaluation of the tasks and relevance to users, the evaluation of which speaks to details of the identified abstract ideas.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8-11, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakhayi Ashtiani et al. (US 2016/0321560) in view of Gersitz et al. (US 9,639,899).
[Claim 1]	Nakhayi Ashtiani discloses a computer-implemented method performed by one or more processors (¶ 116), the method comprising:
generating, by a workflow management system, a tasks list, the task list (¶¶ 26, 29, 33-34 – Work opportunities, including tasks, are defined and set up; ¶ 26 -- Functionality is implemented via applications of the computing system) comprising:
a plurality of tasks (¶¶ 26, 29, 33-34 – Work opportunities, including tasks, are defined and set up);
 attribute describes a context of the task and task location information indicating a location where the task is to be completed, and wherein the one or more context attributes are stored in a repository of contextual content (¶¶ 34-37, 46, 64 -- Work opportunities may be defined in terms of skill, experience, certifications, education, location, required roles, required location, etc. and the corresponding work records are stored in a cache and/or data store);
receiving, by the workflow management system, a first request via interactions with a first interface from a first client device associated with a first user, wherein the first interface presents the task list and manages interactions between the client device and the task list (figs. 6-11; ¶¶ 76-88 – A user can view a ranked list of work opportunities along with an indication of a relevance score of each work opportunity in light of the user’s profile; ¶ 77 – A user requests work opportunity recommendations; ¶ 26 -- Functionality is implemented via applications of the computing system; ¶ 23 – A user accesses the system via a client device);
identifying, by the workflow management system, one or more user attributes associated with the first user, the one or more user attributes comprising dynamic location information of the first user from the first client device comprising GPS coordinates of the first client device (¶¶ 32, 47-55, 64-72 – One or more users are identified to apply recommendation models and users deemed to have a relevant profile to the requirements of a work opportunity may be recommended to perform that work opportunity and/or provided with a ranking of possible work opportunities by relevance; 
identifying, by the workflow management system, one or more relevance conditions corresponding to each of the tasks included in the task list, wherein the relevance conditions are defined for each of the tasks included in the tasks list and describe a relationship between the one or more context attributes and the one or more user attributes (¶ 33 – A project manager can define the tasks to be performed, which conforms with Applicant’s implied design time as corresponding to information established by system developers, i.e., humans defining attributes, as seen in paragraph 28 of Applicant’s Specification; ¶¶ 26, 29, 33-34 – Work opportunities, including tasks, are defined and set up; ¶¶ 32, 47-55, 64-72 – One or more users are identified to apply recommendation models and users deemed to have a relevant profile to the requirements of a work opportunity may be recommended to perform that work opportunity and/or provided with a ranking of possible work opportunities by relevance; ¶ 26 -- Functionality is implemented via applications of the computing system);
evaluating, by the workflow management system, the one or more relevance conditions for each of the tasks by comparing each of the one or more context attributes to the one or more user attributes associated with the first user (¶¶ 32, 47-55, 64-72 – One or more users are identified to apply recommendation models and users deemed to have a relevant profile to the requirements of a work opportunity may be recommended to perform that work opportunity and/or provided with a ranking of 
based on the evaluating, generating, by the workflow management system, a first relevance score for each of the tasks included in the task list, the first relevance score corresponding to the first user (¶¶ 32, 47-55, 64-72 – One or more users are identified to apply recommendation models and users deemed to have a relevant profile to the requirements of a work opportunity may be recommended to perform that work opportunity and/or provided with a ranking of possible work opportunities by relevance; ¶ 26 -- Functionality is implemented via applications of the computing system);
transmitting, by the workflow management system, a first subset of the task list with the generated first relevance score for each of the tasks included in the task list to the client device of the first user (figs. 6-11; ¶¶ 76-88 – A user can view a ranked list of work opportunities along with an indication of a relevance score of each work opportunity in light of the user’s profile; ¶ 26 -- Functionality is implemented via applications of the computing system; ¶ 23 – A user accesses the system via a client device).
Nakhayi Ashtiani  generally matches a user to work based on at least a location of the work and that of the user; however, Nakhayi Ashtiani does not explicitly disclose that evaluating, by the workflow management system, the one or more relevance conditions for each of the tasks by comparing each of the one or more context attributes to the one or more user attributes associated with the first user includes comparing the 
[Claim 2]	Nakhayi Ashtiani discloses wherein the task list comprises one or more categories, the one or more categories comprises at least a relevance score, a role, a group, a skillset, a task, user attributes, context attributes of the task, and metadata (¶¶ 34-37, 46, 64 -- Work opportunities may be defined in terms of skill, experience, 
[Claim 6]	Nakhayi Ashtiani does not explicitly disclose wherein generating the relevance scores for each of the tasks included in the task list corresponding to the users further comprises:
storing the generated relevance score for each of the tasks included in the task list before receiving a subsequent request from the same user.
Nakhayi Ashtiani does, however, store information documenting various aspects of the disclosed process, such as information regarding work assignments and user behavior, which helps to assist in continually training the models used to perform the disclosed analyses (¶¶ 36, 44, 46, 58, 78, 86). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Nakhayi Ashtiani wherein generating the relevance scores for each of the tasks included in the task list corresponding to the users further comprises storing the generated relevance score for each of the tasks included in the task list before receiving a subsequent request from the same user in order to help glean and document as much useful information as possible to assist in continually training the models used to perform the disclosed analyses (as suggested in ¶¶ 36, 44, 46, 58, 78, 86). Documenting as much useful information as possible would enhance the library of training data available for continuous learning to keep the models more accurate and comprehensive over time and with each new request.

[Claim 9]	Nakhayi Ashtiani discloses wherein the first and second client devices, based on the transmitted subsets of the task list, are configured to present the subsets in a prioritized order based on the generated relevance scores for each of 
[Claims 10-11, 15, 17-18]	Claims 10-11, 15, and 17-18 recite limitations already addressed by the rejections of claims 1-2, 6, and 8-9 above; therefore, the same rejections apply. Furthermore, Nakhayi Ashtiani discloses that the respectively disclosed functionality is implemented using a non-transitory, computer-readable medium storing computer-readable instructions executable by a computer (¶¶ 25-26, 116-118).
[Claims 19-20]	Claims 19-20 recite limitations already addressed by the rejections of claims 1-2 above; therefore, the same rejections apply. Furthermore, Nakhayi Ashtiani discloses that the respectively disclosed functionality is implemented using a an authentication engine, a relevance score engine, a task list instance generator, at least one processor, and a memory communicatively coupled to the at least one processor and storing processor-executable instructions (¶¶ 25-26, 116-118; ¶ 26 -- Functionality is implemented via applications of the computing system).
Claims 3-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakhayi Ashtiani et al. (US 2016/0321560) in view of Gersitz et al. (US 9,639,899), as applied to claims 1 and 10 above, in view of James (US 2011/0314534).
[Claims 3-5]	Nakhayi Ashtiani discloses that a user ID may be used to identify each particular user (Nakhayi Ashtiani: ¶¶ 36, 46), which is an example of static user data (addressing part of claim 5); however, Nakhayi Ashtiani does not fully and explicitly disclose:
[Claim 3]	wherein the requests comprise a user identification, the one or more user attributes, token data for identifying the user associated with the client devices, and user context data, and wherein the first and second user are authenticated users;
[Claim 4]	for each request, transmitting the token data to an identity provider with a request for authentication and verification of the token data for the respective user; and
receiving, for each request from the identity provider, confirmation data that the token data is authenticated and verified for the respective user, wherein the confirmation data comprises additional user attribute data corresponding to the respective client device of the respective user;
[Claim 5]	wherein the additional user attribute data corresponds to static user data.
James discloses that a user may configure a device to require a user authentication token to permit certain applications to be launched, including to access schedules (James: ¶¶ 23, 56-57). Nakhayi Ashtiani’s users communicate with the computing system using client devices (Nakhayi Ashtiani: ¶¶ 22-23) and the 
[Claim 3]	wherein the requests comprise a user identification, the one or more user attributes, token data for identifying the user associated with the client devices, and user context data, and wherein the first and second user are authenticated users;
[Claim 4]	for each request, transmitting the token data to an identity provider with a request for authentication and verification of the token data for the respective user; and
receiving, for each request from the identity provider, confirmation data that the token data is authenticated and verified for the respective user, wherein the confirmation data comprises additional user attribute data corresponding to the respective client device of the respective user;
[Claim 5]	wherein the additional user attribute data corresponds to static user data
so that the security of a device is increased, thereby protecting the integrity of user-specified stored applications and user information (as suggested in ¶¶ 56-57 of James).
[Claims 12-14]	Claims 12-14 recite limitations already addressed by the rejections of claims 3-5 above; therefore, the same rejections apply. Furthermore, Nakhayi Ashtiani and James each disclose that the respectively disclosed functionality is implemented using a non-transitory, computer-readable medium storing computer-.
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakhayi Ashtiani et al. (US 2016/0321560) in view of Gersitz et al. (US 9,639,899), as applied to claims 1 and 10 above, in view of Lehrian et al. (US 2019/0394289).
[Claims 7, 16]	Nakhayi Ashtiani discloses retrieving previous relevance scores corresponding to the task list for the first user in response to receiving the first request (Nakhayi Ashtiani: ¶¶ 36, 54, 77 – Previous scores are continually evaluated with new work opportunities and are used to identify work opportunities in response to requests for work). Nakhayi Ashtiani does not explicitly disclose transmitting the first subset of the task list with the previous relevance scores to the first client device of the first user in response to determining a timing relevance condition falls within a predefined threshold, wherein the timing relevance condition indicates an amount of time between a subsequent request received from the first user and the first request received from the first user. Lehrian identifies relevant tasks for which reminders should be provided to specific users, including a first user and a potential delegate user (Lehrian: ¶ 3). Based on certain context, such as location and timing, a relevance score may be calculated for the first user and the potential delegate user so that the user in the best position to perform the task at a given time is notified with instructions to perform the task (Lehrian: ¶¶ 3, 31, 33, 47, 49-53, 61). Lehrian presents an approach for determining, which among 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683